Citation Nr: 1726252	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lung disability to include bronchiectasis, pneumonia, and emphysema, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1971. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The record reflects that the Veteran requested a video conference hearing before the Board on his December 2012 VA Form 9 (substantive appeal), but that he withdrew this hearing request in June 2013.  

The Board previously remanded this claim December 2013 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for bronchiectasis as entitlement to service connection for lung disability to include bronchiectasis, pneumonia, and emphysema.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDING OF FACT

A lung disability, to include bronchiectasis, pneumonia, and emphysema, did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for lung disability to include bronchiectasis, pneumonia, and emphysema, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated June 2012.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and from members of his family.  The May 2017 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a December 2013 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the AOJ provided the Veteran with a VA examination and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be granted for specific disabilities associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  This presumption applies to veterans who served in the Republic of Vietnam during January 9, 1962 to May 7, 1975, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  However, lung cancer is the only pulmonary disability that has been presumptively linked to exposure to herbicide agents.




B.  Factual Background and Analysis

The Veteran seeks entitlement to service connection for bronchiectasis.  Specifically, the Veteran asserts service connection is warranted  as a result of Agent Orange exposure.  However, as noted in the introduction, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here the Veteran filed a claim for service connection for bronchiectasis, but essentially he is seeking service connection for a lung disability that has variously been diagnosed as bronchiectasis, pneumonia, and/or emphysema.  As such, the Board recharacterized the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran's military personnel records confirm his service in the Republic of Vietnam during the Vietnam Era, therefore, he is presumed to have been exposed to herbicide agents.

However, the Veteran's service treatment records are silent for any complaints, diagnosis, or treatment of bronchiectasis, emphysema, or pneumonia.  There was a brief note of a "drippy" nose, but even then his lungs sounded clear.  Additionally, the Veteran's post-treatment records within one year of separation from service are negative for signs and symptoms related to any lung problem, complaints, or disability.

The Veteran submitted statements in July 2012 from his family members who stated that the Veteran did not have respiratory issues before entering service, but that upon separation from service, they noticed the Veteran began having difficulty breathing, which progressively worsened over the years.  They stated they believed the Veteran's breathing issues were due to his exposure to Agent Orange during service in Vietnam.  However, all of the buddy statements were from individuals who lacked the medical training and expertise to provide a complex medical opinion as to the etiology of a particular lung disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, these statements are insufficient to provide the requisite nexus. 

Lay statements may relate symptomatology that is capable of detection by the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, however, while all of the statements indicated that the Veteran had respiratory in the years after Vietnam, but none of the friends and family who wrote the statements specifically recalled noticing the Veteran experiencing respiratory problems from the time he returned.  Rather, they would recall breathing problems in the 1980s (which, while multiple decades ago, would be nearly a decade after service.  Even the Veteran indicated that he began having respiratory difficulty approximately four to five years after returning from Vietnam.  Even so, the Veteran was not diagnosed with a lung disability for decades after he separated from service.  Nevertheless, assuming the Veteran's respiratory problems began four years after service, a medical opinion of record would be necessary to relate the chronic disability to the Veteran's military service and any exposures therein. 

The Veteran submitted a statement in October 2012 describing how he was sprayed with Agent Orange in Vietnam while operating a bulldozer to clear areas for building bases and landing strips.  He reported that he began to run out of breath faster once he left service and that this symptom worsened over time.  While he reported that he had not smoked in approximately thirty-six years, the Veteran stated he smoked a half a pack of cigarettes each day for nine years prior to quitting.  He stated that while hospitalized in 2011 for two weeks with pneumonia, an underlying lung condition was discovered and that his doctors believed this condition was due to exposure to Agent Orange.

Post-service VA treatment records note a past medical history of bronchiectasis.  When hospitalized for pneumonia in September 2011, the Veteran underwent a chest scan on September 14, 2011 that revealed "essentially no pulmonary emboli" but noted "suggested bronchiectasis."  A follow-up chest scan was ordered on September 18, 2011 with no detection of bronchiectasis.  In October 2011, a medical record note by a VA nurse practitioner states the Veteran reported he was diagnosed with bronchiectasis and that while in Vietnam, he was drenched in Agent Orange and could not shower until a few days later to remove the exposure.  The nurse practitioner noted "it is as likely as not" that this Agent Orange exposure was a direct cause of the Veteran's new diagnosis of bronchiectasis.  However, no rationale was provided for this conclusory opinion, and the nurse did not explain why, a disability not on the presumptive list of herbicide agents exposure related diseases should in the Veteran's case be related to his particular in-service exposures.  

While the Veteran appears to have been initially rendered a diagnosed of bronchiectasis, it is unclear whether he actually had such a condition.  Bronchiectasis is clearly listed in the medical history records.  However, following the initial assessment of bronchiectasis, the Veteran was referred to a pulmonologist in November 2011 for further testing.  A pulmonary function test (PFT) was conducted and results noted that a diagnosis of bronchiectasis was "unlikely."  A high resolution computerized tomography (CT) scan was ordered to confirm whether bronchiectasis was present.  The November 22, 2011 CT scan report indicated the Veteran had mild emphysema but that "overt bronchiectasis [was] not seen."  In a December 7, 2011 follow-up note by the Veteran's pulmonologist, a diagnosis of emphysema was noted with no mention of a diagnosis of bronchiectasis.  Again, it is clear that the Veteran has had pneumonia and likely emphysema, and as such the question is whether it is at least as likely as not (50 percent or greater) that his lung disability is the result of his military service, to include any exposures therein. 

The Veteran underwent a VA examination in May 2017.  During the examination, the Veteran stated he was stationed in Vietnam for one year where he was assigned to land duty operating a bulldozer in Quai-bet to clear vegetation and dirt.  He stated that on one occasion, a plane flew by spraying the area, and him, with Agent Orange, and that he was unable to shower directly after the exposure.  After being out in the field for one to two months, the Veteran returned to Da Nang for two to three weeks and then returned again to Quai-bet to continue clearing the areas of land that had been sprayed with Agent Orange.  The Veteran stated that he did not experience any illness during his time in Vietnam or during the year following separation from service.  He reported noticing shortness of breath approximately four to five years after separation from service, but he did not seek treatment at that time.  He confirmed he was currently not taking any inhaled or oral medications for shortness of breath, stating that he had tried medication in the past, but it did not help him. 

The VA examiner confirmed a diagnosis of emphysema with an onset date of December 2011.  A June 2017 PFT was performed in conjunction with the May 2017 VA examination.  The examiner reviewed the results of this PFT and noted the Veteran did not have multiple respiratory conditions.  The examiner opined that the Veteran's claimed disorder of bronchiectasis was "less likely than not" related to his active service, to include exposure to Agent Orange in service, stating that the results from the testing conducted in 2011, after the Veteran's hospital stay for pneumonia, indicate that the Veteran does not have bronchiectasis.  Instead, the examiner explained the test results show the Veteran has emphysema and that the "suggested bronchiectasis" noted following the Veteran's September 14, 2011 chest scan was during a time of increased inflammation in the Veteran's lungs.  A follow-up chest scan on September 18, 2011 did not find any bronchiectasis, nor did a high resolution CT scan in November 2011.  The examiner cited to research from the National Heart, Lung, and Blood Institute, which states that "bronchiectasis is a condition in which damage to the airways causes them to widen and become flabby and scarred" and that "[r]epeated lung infections are common in bronchiectasis due to buildup of mucus in the airways creating an environment for bacteria to grow and leads to repeated lung infections."  The examiner noted that the Veteran did not report a history of repeated lung infections, nor did the record show that he had experienced repeated lung infections.  Further, the examiner observed that the Veteran had described a slow and gradual increase in shortness of breath that began approximately four to five years after separation from service to the present day, concluding that the Veteran's diagnosis of emphysema was consistent with his symptoms.

After consideration of the entire record and the relevant law, the Board finds that service connection for a lung disability, to include bronchiectasis, emphysema, or pneumonia, is not warranted.  

While the Veteran's service in Vietnam has been confirmed, bronchiectasis is not among the list of diseases that is presumptively linked to herbicide exposure, therefore, the claimed disorder does not fall within the purview of the presumptive provisions under 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection on a presumptive basis is not warranted.  Despite this finding, the Veteran is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence of record does not show bronchiectasis is present.  Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for bronchiectasis cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

However, with regard to the lung problems other than bronchiectasis, the fact remains that there was no diagnosis of any such conditions in service or for decades thereafter, the Veteran did not experience respiratory impairment for at least four years after service, and no medical opinion has been provided even suggesting that a lung disability, other than bronchiectasis, is the result of the Veteran's military service.

In making this finding, the Board accords significant probative weight to the May 2017 VA examination report.  The Board finds this examination report includes the most thorough and factually supported opinions of record as to whether the Veteran presently has the claimed disability of bronchiectasis.  The opinions were provided based upon comprehensive review of the claims file, and collectively contained an adequate rationale for the conclusions reached.  As such, these opinions are persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the positive nexus opinion offered by the VA nurse practitioner in October 2011.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective, supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Despite the October 2011 positive opinion provided by the VA nurse practitioner, the Board finds that this opinion is merely conclusory in nature, without factual and medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

In contrast, the May 2017 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.  Therefore, the May 2017 VA examination report holds the most probative weight.   

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a lung disability to include bronchiectasis, pneumonia, or emphysema.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bronchiectasis, to include as due to in-service herbicide exposure is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


